Name: Commission Regulation (EEC) No 2491/90 of 30 August 1990 amending Regulations (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 90 Official Journal of the European Communities No L 238/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2491/90 of 30 August 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application amounts for the concerned Member State are to be adjusted according to the adjustment of the conversion rate for the wine sector ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/ 85 of 11 June 1985 on monetary compensatory amounts in agriculture (1), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas pursuant to point (b) in the second subparagraph of Article 5 (2) of Regulation (EEC) No 1677/85 , as last amended by Council Regulation (EEC) No 2205/90 in the case of currencies not observing a margin of fluctuation of 2,25 % under the European monetary system the market rate to be used for calcu ­ lation of the monetary compensatory amounts is the average of the ecu rates published in the Official Journal of the European Communities, C series ; whereas under Article 2 of Regulation (EEC) No 3153/85 the ecu rates in question are those for the reference period 22 to 28 August 1990 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for wine, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (*), as last amended by Regulation (EEC) No 2444/90 (4); Whereas new agricultural conversion rates, effective from the beginning of the 1990/91 marketing year, have been fixed for the wine sector by Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (5), as last amended by Regulation (EEC) No 2496/90 (6); whereas the monetary compensatory amounts for Greece and Spain are accordingly to be altered ; whereas pursuant to Article 8 of Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3672/90 (*), where there are real monetary gaps differentiated according to product for a Member State, all the monetary compensatory amounts are to be adjusted if the applied monetary gap is adjusted for any one of the products concerned following adjustments of the conversion rates udes for calculation of the monetary HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The column headed 'Greece' and 'Spain' in Annex I are replaced by those given in Annex I to this Regu ­ lation . 2 . Annexes II, III A and III B are replaced by Annexes II, III A and III B to this Regulation. Article 2 This Regulation shall enter into force on 1 September 1990 . 0) OJ No L 164 , 24 . 6 . 1985, p . 6 . O O] No L 201 , 31 . 7 . 1990, p. 9 . (J) OJ No L 122 , 14 . 5 . 1990, p. 1 . 0) OJ No L 232 , 27 . 8 . 1990, p. 1 . (s) OJ No L 164 , 24 . 6 . 1985, p. 11 . (*) OJ No L 236 , 31 . 8 . 1989, p. 8 . O OJ No L 310 , 21 . 11 . 1985 , p . 4 . ( ¢) OJ No L 358 , 8 . 12 . 1989, p. 28 . Official Journal of the European Communities 1 . 9 . 90No L 238/2 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 August 1990. For the Commission Ray MAC SHARRY Member ofthe Commission 1 . 9 . 90 Official Journal of the European Communities No L 238/3 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  1 000kg ­ 0709 90 60 0712 90 19 1001 1010 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 649,17 649,17 819,26 819,26 649,17 649,17 616,73 616,73 616,73 592,07 592,07 649,17 649,17 616,73 616,73 787,04 741,63 908,84 292,13 629,07 603,91 629,07 629,07 1 029,17 850,00 828,89 941,30 941,30 941,30 662,15 629,07 863,43 629,07 629,07 662,15 629,07 629,07 910,9 910,9 1 275,2 1 275,2 910,9 910,9 865,4 865,4 865,4 830,8 830,8 910.9 910,9 865,4 865,4 1 104,4 1 040,7 1 275,3 409,9 882,7 847,4 882,7 882,7 1 638,9 1 192,8 1 163,1 1 320,9 1 320,9 1 320,9 929,2 882,7 1 211,6 882,7 882,7 929,2 882,7 882,7 11-1 11-1 11-2 11-3 11-3 11-1 11-1 7285 7286 7287 7288 7289 7285 7286 No L 238 /4 Official Journal of the European Communities 1 . 9 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spam Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  1 000 kg  1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 . 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 110429 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 603,91 662,15 629,07 629,07 629,07 863,43 603,91 1 065,72 662,15 629,07 714,09 629,07 629,07 629,07 863,43 986,78 629,07 603,91 1 065,72 828,89 603,91 603,91 662,15 662,15 662,15 662,15 629,07 629,07 629,07 662,15 629,07 629,07 629,07 662,15 629,07 629,07 629,07 486,88 194,75 1 155,52 863,40 1 097,79 820,26 955,94 1 097,10 847,4 929,2 882,7 882,7 882,7 1 211,6 847,4 1 495,5 929,2 882,7 1 002,0 882,7 882,7 882,7 1 211,6 1 384,7 882,7 847,4 1 495,5 1 163,1 847,4 847,4 929,2 929,2 929,2 929,2 882,7 882,7 882,7 929,2 882,7 882,7 882,7 929,2 882,7 882,7 882,7 683.2 273.3 1 621,5 1 211,6 1 540,5 1 151,0 1 341,4 1 539,5 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 11-1 11-1 11-1 11-1 11-7 11-7 11-4 11-4 11-4 11-4 11-1 11-1 11-5 1 . 9 . 90 Official Journal of the European Communities No L 238/5 Positive l !Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1108 11 00 11-5 7295 C) 1 097,10 - 1 000 kg - I 1 539,5 1108 12 00 11-5 7294 \ 980,25 1 375,5 \ 11-5 7295 O 980,25 1 375,5 1108 13 00 11-6 7296 l 980,25 \ 1 375,5 11-6 7297 O 980,25 1 375,5 1108 14 00 11-5 7294 980,25 1 375,5 l 11-5 7295 O 980,25 l 1 375,5 1108 19 90 11-5 7294 980,25 l 1 375,5 11-5 7295 O 980,25 1 375,5 110900 00 1 493,09 \ 2 095,2 1702 30 91 17-9 7318 L 1 278,87 l 1 794,6 1702 30 99 17-9 7318 980,25 l \ 1 375,5 170240 90 \ 980,25 1 375,5 1702 90 50 II|| 980,25 1 375,5 1702 90 75 Il 1 337,29 l 1 876,5 1702 90 79 934,81 1 311,8 2106 90 55 Il 980,25 1 375,5 2302 10 10 23-1 7622 \   1 23-1 7623 268,11 l 376,2 2302 10 90 l 555,37 \ 779,3 v 2302 20 10 IlIIIl 268,11 l 376,2 2302 20 90 IIII 555,37 779,3 2302 30 10 II I 268,11 \ 376,2 2302 30 90 IIIl 574,52 806,2 2302 40 10 Il 268,11 I 376,2 2302 40 90 IIIIIl 574,52 806,2 2303 10 11 Il LI 1 298,34 1 821,9 2309 10 11 23-2 7624 o  l l  \ 23-2 7625 O 77,90 109,3 2309 10 13 23-8 7541 (2X'T   23-8 7542 00 997,25 6 512,6 23-8 7543 oo 1 994,50 \ 13 025,2 23-8 7547 00   23-8 7548 oo 1 572,12 l 10 266,8 23-8 7549 (9(T \ 3 144,24 20 533,7 23-8 7550 X') 77,90 109,3 23-8 7551 oo 1 075,15 \ 6 621,9 ' 23-8 7552 \&lt;=x-vi 2 072,40 13 134,5 23-8 7629 oo 77,90 l 109,3 23-8 7630 (2X') 1 650,02 I l 10 376,1 23-8 7631 (2X') 3 222,14 20 643,0 2309 10 31 23-3 7624 o   23-3 7691 0 \ 246,68 l 346,2 2309 10 33 23-9 7541 oo \   23-9 7542 oo ¢ 997,25 l 6 512,6 No L 238/6 Official Journal of the European Communities 1 . 9 . 90 \ Positive ' Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pea United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF . Greece Dr Ireland £ Irl Portugal Esc 2309 10 33 23-9 7543 oo 1 994,50 - 1 000 kg - 1 13 025,2 23-9 7547 OO   23-9 7548 oo 1 572,12 \ 10 266,8 23-9 7549 oo I 3 144,24 \ \ 20 533,7 23-9 7645 oo 246,68 346,2 23-9 7646 oo 1 243,93 6 858,8 23-9 7647 oo 2 241,18 13 371,4 23-9 7651 oo 246,68 \ 346,2 23-9 7652 oo 1 818,80 10 613,0 23-9 7653 oo \ 3 390,92 20 879,9 2309 10 51 23-4 7624 o   23-4 7692 o 486,88 683,2 2309 10 53 23-10 7541 oo \  \ \  23-10 7542 oo 997,25 6 512,6 23-10 7543 oo 1 994,50 13 025,2 23-10 7547 oo l  l l  23-10 7548 oo 1 572,12 10 266,8 23-10 7549 oo \ 3 144,24 20 533,7 l 23-10 7654 oo 486,88 683,2 23-10 7655 oo 1 484,13 l l 7 195,8 23-10 7656 oo 2 481,38 \ 13 708,4 23-10 7660 oo 486,88 683,2 23-10 7661 oo \ 2 059,00 l 10 950,0 l 23-10 7662 oo 3 631,12 \ 21 216,9 2309 90 31 23-5 7624 o  l  23-5 7693 o 77,90 109,3 2309 90 33 23-11 7541 oo  23-11 7542 oo 997,25 6 512,6 23-11 7543 oo 1 994,50 13 025,2 23-11 7547 oo  \  23-11 7548 oo I 1 572,12 l 10 266,8 23-11 7549 oo 3 144,24 20 533,7 23-11 7663 oo 77,90 109,3 23-11 7664 oo 1 075,15 \ 6 621,9 23-11 7665 oo 2 072,40 l 13 134,5 23-11 7669 oo 77,90 109,3 23-11 7670 oo 1 650,02 \ 10 376,1 23-11 7671 oo 3 222,14 \ 20 643,0 2309 90 41 23-6 7624 o   23-6 7694 o 246,68 346,2 2309 90 43 23-12 7541 oo  \  23-12 7542 oo l 997,25 l l 6 512,6 23-12 7543 oo l 1 994,50 l 13 025,2 23-12 7547 oo  \  23-12 7548 oo l 1 572,12 10 266,8 1 . 9 . 90 Official Journal of the European Communities No L 238 /7 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr i Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  1 000 kg  2309 90 43 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 oo OO oo oo oo oo oo o o )o )0 )0 )C) )(J) )0 )0 )0 )0 )0 )0 00 3 144,24 246,68 1 243,93 2 241,18 246,68 1 818,80 3 390,92 486,88 997,25 1 994,50 1 572,12 3 144,24 486,88 1 484,13 2 481,38 486,88 2 059,00 3 631,12 20 533,7 346,2 6 858,8 13 371,4 346,2 10 613,0 20 879,9 683,2 6 512,6 13 025,2 10 266,8 20 533,7 683,2 7 195,8 13 708,4 683,2 10 950,0 21 216,9 (') When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (*) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (3) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. No L 238 /8 Official Journal of the European Communities 1 . 9 . 90 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes United Kingdom £ France FF Greece Dr Germany DM Nether ­ lands F1 Spam Pta Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit Ireland £ Irl Portugal Esc  100 kg live weight  0) C) (!) (!) 100 kg net weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 (2) 832,45 832,45 832,45 832,45 832,45 1 581,66 1 581,66 1 581,66 1 581,66 1 265,33 1 265,33 1 898,00 1 898,00 1 265,33 2 164,38 1 406,85 1 406,85 225,10 225,10 1 125,48 351,71 351,71 1 758,56 1 125,48 1 758,56 1 758,56 351,71 1 758,56 2 164,38 1 758,56 1 265,33 1 806,43 1 806,43 1 806,43 1 806,43 1 082,19 724,23 724,23 4 525,8 4 525,8 4 525,8 4 525,8 4 525,8 8 599,1 8 599,1 8 599,1 8 599,1 6 879,2 6 879,2 10 318,9 10 318,9 6 879,2 11 767,1 7 648,6 7 648,6 1 223,8 1 223,8 6 118,9 1 912,2 1 912,2 9 560,8 6 118,9 9 560,8 9560,8 1 912,2 9 560,8 11 767,1 9 560,8 6 879,2 9 821,0 9 821,0 9 821,0 9 821,0 5 883,6 3 937,5 3 937,5 O 0202 20 50 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O O 0 OO &lt;r 02-2 02-2 7034 7038 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 16-4 16-4 16-4 16-4 7330 7331 7332 73321602 90 61 1 . 9 . 90 Official Journal of the European Communities No L 238/9 ( ») The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 238/10 Official Journal of the European Communities 1 . 9 . 90 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 100 pieces   100 kg  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 020710 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 1 . 9 . 90 Official Journal of the European Communities No L 238 / 11 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207.-39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 020741 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 4211 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 No L 238/ 12 Official Journal of the European Communities 1 . 9. 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fi Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 100 kg  100 pieces -  100 kg  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 : 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 1 . 9 . 90 Official Journal of the European Communities No L 238/ 13 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 - Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg - a + e 959,82 a+e 5 133,4 3 352,1 512,54 959,82 d+f d + f a + c 512,54 a+c a+ c a + c a + c a+c + f 5 133,4 d + f d+f a+ c 3 352,1 a + c a + c a+c a+c a+c+f 7058 7059 7074 7079 7089 7089 7744 7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 = 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 a+c a+c + f a + c a+c a + c a + c+ f a + c + f a+c + f 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 a + c a+c+f a+c a+c a+c a+c+ f a + c + f a + c + f 3 352,1 512,54 959,82 5 133,4 3 352,1 512,54 a+c a + c d + f a + c + f a +c+f a + c a + c a + c a + c + f a+c + f a+c+f a + c a + c d + f a+c+f a+ c + f a+c a + c a + c a+c+ f a + c + f a + c+f No L 238/ 14 Official Journal of the European Communities 1 . 9 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 100 kg  a + c a+ c a + c a + c a + c a+ c a + c+f a + c+f a + c+f a + c+f a + c+f a + c+ f 3 775,6 a + c a + c a + c a + c a+ c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 578,54 593,01 621,04 636,57 710,15 727,91 1 370,95 1 405,23 b x coef 3 870,0 4 056,2 4 157,7 4 643,0 4 759,1 8 503,7 8 716,3 040490 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7280 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 b x coef b x coef b b x coef b x coef b x coef b x coef b b x coef - 1 230,12 1 311,56 845,71 1 029,97 384,41 524,96 1 311,56 1 029,97 524,96 1 311,56 1 798,67 470,29 6382,9 7 287,9 4 388,2 5 710,3 1 994,6 2 901,3 7 287,9 5 710,3 2 901,3 7 287,9 9 882,0 2 620,8 1 . 9 . 90 Official Journal of the European Communities No L 238 / 15 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spam Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 100 kg - 687,91 998,36 1 183,95 3 843,9 5 593,2 6 633,0 470,29 687,91 998,36 2 620,8 3 843,9 5 593,2 998,36 1 183,95 1 183,95 5 593,2 6 633,0 6 633,0 1 229,82 1 029,97 6 898,6 5 710,3 1 230,12 1 311,56 845,71 1 029,97 6 382,9 7 287,9 4 388,2 5 710,3 1 532,80 1 532,80 8 529,7 8 529,7 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 90 29 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 1 029,97 1 532,80 5 710,3 8 529,7 1 395,14 7 816,1 1 230,12 1 311,56 845,71 1 029,97 6 382,9 7 287,9 4 388,2 5 710,3 1 230,12 1 311,56 845,71 1 029,97 6 382,9 7 287,9 4 388,2 5 710,3 1 230,12 1 311,56 845,71 1 029,97 6 382,9 7 287,9 4 388,2 5 710,3 No L 238/ 16 Official Journal of the European Communities 1 . 9 . 90 l Positive l Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg  I 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 1 230,12 1 311,56 845,71 1 029,97 1 230,12 1 311,56 845,71 1 029,97 1 230,12 1 311,56 845,71 1 029,97 1 230,12 1 311,56 845,71 1 029,97 1 230,12 1 311,56 845,71 1 029,97 1 230,12 1 311,56 845,71 1 029,97 1 230,12 1 311,56 845,71 1 029,97 1 798,67 1 230,12 1 311,56 845,71 - 6 382,9 7287,9 4 388,2 5 710,3 6 382,9 7 287,9 4 388,2 5 710,3 6 382,9 7 287,9 4 388,2 5 710,3 6 382,9 7 287,9 4 388,2 5 710,3 6 382,9 7 287,9 4 388,2 5 710,3 6 382,9 7 287,9 4 388,2 5 710,3 6 382,9 7 287,9 4 388,2 5 710,3 9 882,0 6 382,9 7 287,9 4 388,2 1 . 9 . 90 Official Journal of the European Communities No L 238/ 17 Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr - Ireland £ Irl Portugal Esc  100 kg  0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 \ 1 029,97 1 230,12 1 311,56 845,71 1 029,97 1 230,12 1 311,56 845,71 1 029,97 1 230,12 1 311,56 845,71 1 029,97 1 230,12 1 311,56 845,71 1 029,97 1 230,12 1 311,56 845,71 1 029,97 1 230,12 1 311,56 845,71 1 029,97 1 230,12 1 311,56 845,71 1 029,97 384,41 524,96 384,41 524,96 5 710,3 6 382,9 7 287,9 4 388,2 5 710,3 6 382,9 7 287,9 4 388,2 5 710,3 6 382,9 7 287,9 4 388,2 5 710,3 6 382,9 7 287,9 4 388,2 5 710,3 6 382,9 7 287,9 4 388,2 5 710,3 6 382,9 7 287,9 4 388,2 5710,3 6 382,9 7 287,9 4 388,2 5 710,3 1 994,6 2 901,3 1 994,6 2 901,3 No L 238/ 18 Official Journal of the European Communities 1 . 9 . 90 Positive Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0406 90 97 04-8 7228 1 311,56  100 kg  I 7 287,9 I 04-8 7230 1 029,97 5 710,3 \ 04-8 7232 Il 524,96 2 901,3 \ 0406 90 99 04-8 7226 Il  '  . \ l 04-8 7228 Il 1 311,56 \ 7 287,9 \ 04-8 7230 1 029,97 ' 5 710,3 04-8 7232 524,96 2 901,3 l 2309 10 15 23-14 7553 \ 99,72 \ 651,3 23-14 7554 Il 199,45 1 302,5 \ 23-14 7555 I 299,17 \ 1 953,8 \ 23-14 7556 373,97 \ 2 442,2 23-14 7557 418,84 2 735,3 23-14 7558 \ 448,76 \ 2 930,7 23-14 7579 157,21 1 026,7 23-14 7580 l 314,42 \ 2 053,4 \ 23-14 7581 l 471,64 3 080,1 l 23-14 7582 \ 589,55 3 850,1 l 23-14 7583 \ 660,29 4 312,1 23-14 7584 \ 707,45 4 620,1 23-14 7885  \  l 2309 10 19 23-14 7553 l 99,72 651,3 l 23-14 7554 l 199,45 1 302,5 23-14 7555 \ 299,17 1 953,8 23-14 7556 l 373,97 2 442,2 23-14 7557 \ 418,84 2 735,3 l 23-14 7558 448,76 \ 2 930,7 l 23-14 7579 157,21 1 026,7 23-14 7580 l 314,42 l 2 053,4 23-14 7581 \ 471,64 3 080,1 \ 23-14 7582 589,55 3 850,1 23-14 7583 660,29 I 4 312,1 l 23-14 7584 \ 707,45 \ 4 620,1 23-14 7885 I   l 2309 10 39 23-14 7553 99,72 651,3 23-14 7554 I 199,45 l 1 302,5 23-14 7555 l 299,17 1 953,8 23-14 7556 \ 373,97 2 442,2 23-14 7557 \ 418,84 2 735,3 23-14 7558 l 448,76 2 930,7 \ 23-14 7579 I I 157,21 1 026,7 23-14 7580 \ 314,42 2 053,4 \ 23-14 7581 471,64 3 080,1 l 23-14 7582 l 589,55 3 850,1 I 23-14 7583 660,29 4 312,1 \ l 23-14 7584 707,45 4 620,1 1 . 9 . 90 Official Journal of the European Communities No L 238/ 19 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2309 10 39 23-14 7885  100 kg  2309 10 59 23-14 7553 I 99,72 651,3 23-14 7554 I 199,45 1 302,5 23-14 7555 I 299,17 1 953,8 23-14 7556 I 373,97 2 442,2 23-14 7557 I 418,84 2 735,3 23-14 7558 I 448,76 2 930,7 23-14 7579 I 157,21 1 026,7 23-14 7580 l 314,42 2 053,4 23,14 7581 l 471,64 l 3 080,1 23-14 7582 I I 589,55 3 850,1 23-14 7583 I 660,29 4 312,1 23-14 7584 I I 707,45 \ 4 620,1 23-14 7885 I   2309 10 70 23-14 7553 99,72 651,3 23-14 7554 199,45 1 302,5 23-14 7555 l 299,17 1 953,8 23-14 7556 \ 373,97 \ 2 442,2 23-14 7557 418,84 2 735,3 I 23-14 7558 448,76 2 930,7 23-14 7579 157,21 1 026,7 23-14 7580 l 314,42 l 2 053,4 23-14 7581 l . 471,64 l 3 080,1 l 23-14 7582 l 589,55 3 850,1 23-14 7583 660,29 4 312,1 23-14 7584 707,45 4 620,1 I 23-14 7885   2309 90 35 23-14 7553 \ 99,72 651,3 23-14 7554 199,45 l 1 302,5 l 23-14 7555 299,17 1 953,8 23-14 7556 l 373,97 2 442,2 23-14 7557 Il 418,84 l 2 735,3 23-14 7558 448,76 2 930,7 23-14 7579 \ 157,21 1 026,7 23-14 7580 \ 314,42 2 053,4 23-14 7581 I 471,64 3 080,1 \ 23-14 7582 589,55 3 850,1 23-14 7583 l 660,29 4 312,1 I 23-14 7584 707,45 4 620,1 23-14 7885 l l  2309 90 39 23-14 7553 99,72 l 651,3 23-14 7554 l 199,45 1 302,5 . 23-14 7555 299,17 1 953,8 23-14 7556 I 373,97 l 2 442,2 23-14 7557 418,84 2 735,3 No L 238/20 Official Journal of the European Communities 1 . 9 . 90 I \ Positive Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2309 90 39 23-14 7558 \ 448,76  100 kg  2 930,7 I 23-14 7579 l 157,21 1 026,7 I 23-14 7580 314,42 2 053,4 23-14 7581 l I 471,64 3 080,1 23-14 7582 589,55 3 850,1 23-14 7583 660,29 4 312,1 23-14 7584 707,45 4 620,1 23-14 7885 I   2309 90 49 23-14 7553 99,72 651,3 \ 23-14 7554 II 199,45 1 302,5 23-14 7555 II 299,17 1 953,8 \ \ 23-14 7556 373,97 2 442,2 23-14 7557 418,84 2 735,3 23-14 7558 448,76 2 930,7 23-14 7579 157,21 1 026,7 23-14 7580 314,42 2 053,4 \ 23-14 7581 471,64 3 080,1 I 23-14 7582 589,55 3 850,1 \ 23-14 7583 660,29 4 312,1 \ 23-14 7584 707,45 4 620,1 I 23-14 7885 Il '   2309 90 59 23-14 7553 Il 99,72 651,3 l 23-14 7554 Il 199,45 1 302,5 23-14 7555 IlI 299,17 1 953,8 23-14 7556 373,97 2 442,2 \ 23-14 7557 Il 418,84 2 735,3 23-14 7558 Il 448,76 2 930,7 23-14 7579 157,21 1 026,7 23-14 7580 Il 314,42 2 053,4 23-14 7581 Il 471,64 3 080,1 23-14 7582 II 589,55 3 850,1 23-14 7583 I 660,29 4 312,1 23-14 7584 I 707,45 4 620,1 23-14 7885 Il   2309 90 70 23-14 7553 Il\ 99,72 651,3 23-14 7554 Il 199,45 1 302,5 23-14 7555 Il 299,17 1 953,8 23-14 7556 II 373,97 2 442,2 \ I 23-14 7557 IIl 418,84 2 735,3 23-14 7558 II\ 448,76 2 930,7 \ 23-14 7579 \ 157,21 1 026,7 \ 23-14 7580 Il 314,42 2 053,4 \ 23-14 7581 Il\ 471,64 3 080,1 23-14 7582 Il 589,55 3 850,1 23-14 7583 II 660,29 4 312,1 1 . 9 . 90 Official Journal of the European Communities No L 238/21 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 70 23-14 23-14 7584 7885 707,45  100 kg  4 620,1 ¢ °/o milk fat/100 kg product  A b 15,372 16,782 94,9 104,1  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - C 8,457 43,9 ¢ °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 9,598 51,3  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - e 0,769 4,0  °/o sucrose/100 kg product  f 2,669 3,2 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 238/22 Official Journal of the European Communities 1 . 9 . 90 PART 6 SECTOR WINE Monetary compensatory amounts \ \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ot France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 I  22-5 7432 o  22-5 7434 o  22-5 7587 (2L  l 22-5 7588  2204 21 29 22-6 7438  22-6 7439 o  I 22-6 7441 (')  22-6 7589 o  22-6 7590 o  2204 21 35 22-8 7449 o | .  22-8 7451 o  22-8 7591 22-8 7592  2204 21 39 22-9 7455 o  22-9 7457 O  22-9 7593  22-9 7594 o  2204 29 10 22-3 7426 ( l)  2204 29 25 22-11 7478 o  22-11 7479 O  22-11 7480 (2) \  I 22-11 7481 o  22-11 7483 V)  22-11 7595 2  22-11 7596 o I  2204 29 29 22-12 7487 O  l 22-12 7488  22-12 7490 V)  22-12 7597 I  - 22-12 7598 O  2204 29 35 22-14 7498 2  l 22-14 7499 0 I  22-14 7518 o I  22-14 7599 o I  - 1 . 9 . 90 Official Journal of the European Communities No L 238/23 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 29 35 2204 29 39 22-14 22-15 22-15 22-15 22-15 7614 7524 7526 7618 7619 (') o C) 0 C)  O % vol/hl O hi 1 . 9 . 90No L 238 /24 Official Journal of the European Communities PART 7 SECTOR SUGAR Monetary compensatory amounts II Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l  100 kg  1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 7334 7335 7334 7335 7334 7335 ' 7334 7335 7337 7340 7340 0 C) C) (') o 225,47 225,47 225,47 225,47 225,47 225,47 225,47 225,47 266,94 266,94 266,94 270,2 270,2 270,2 270,2 270,2 270,2 270,2 270.2 324.3 324,3 324,3 li\ Il  100 kg of dry matter  1702 30 10 1702 40 10 1702 60 10 17-7 17-7 17-7 7340 7340 7340 231,13 231,13 231,13 324,3 324,3 324,3 I  % sucrose content and 100 kg net  1702 60 90 17-10 17-10 17-10 7345 7346 7347 (') o o 2,669 2,669 2,669 3,243 3,243 3,243  100 kg of dry matter  1702 90 30 17-7 7340 l 231,13 324,3 \ II  % sucrose content and 100 kg net  1702 90 60 1702 90 71 1702 90 90 17-11 17-11 17-11 17-12 17-10 17-10 17-8 7349 7350 7351 7353 7345 7346 7347 0 C) C) 0 0 o 0 2,669 2,669 2,669 2,669 2,669 2,669 2,669 3,243 3,243 3,243 3,243 3,243 3,243 3,243 I \  100 kg of dry matter  2106 90 30 21-5 7419 231,13 324,3 I  % sucrose content and 100 kg net  2106 90 59 21-6 21-6 21-6 7423 7424 7425 e&gt; C) o 2,669 2,669 2,669 3,243 3,243 3,243 1 . 9 . 90 Official Journal of the European Communities No L 238/25 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50 , 4 . 3 . 1970, p. 1 ) in the case of exports . No L 238/26 Official Journal of the European Communities 1 . 9 . 90 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  863,84 922,94 1 222,81 4 620,1 5 144,4 7 274,8 761,8 1 154,1 4 620,1 5 144,4 7 274,8 761,8 1 154,1 1 176,7 1 176,7 863,84 922,94 1 222,81 0403 10 51 0403 10 53 0403 10 59. 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 9i0 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 * 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 1 . 9 . 90 Official Journal of the European Communities No L 238/27 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21 -1 21-1 21-1 .21*1 21-1 21-1 21-1 21-1 21-1 * 7632 # * «  * * * # * * * * 7633 7634 * * * * * * 6585 7585 6586 7586 * # 7001 7002 7003 7004 7635 7636 7637 7642   100 kg  1 040,5 1 241,6 1 552,8 1 858,9 ' No L 238/28 Official Journal of the European Communities 1 . 9 . 90 Positive Negative CN code Tabe Additionalcode Notes Germany DM Nether ­ lands FI Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 646,8 716,8 778.1 836,5 918.2 682,8 752,8 814.1 872,5 954.2 723,8 793,8 855.1 913,5 768.2 838,2 899,5 1 940,4 2 010,4 2 071,7470,92 1 . 9 . 90 Official Journal of the European Communities No L 238/29 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  518,97 586,24 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096 2 130,1 2 211,8 1 976,4 2 046,4 2 107,7 2 166,1 2 247,8 2 017,4 2 087,4 2 148,7 2 207,1 2 061,8 2 131,8 2 193,1 3 465,0 3 535,0 3 596,3 3 654,7 3 736,4 3 501,0 3 571,0 3 632,3 3 690,7 3 772,4 3 542,0 3 612,0 3 673,3 3731,7 3 586,4 3 656,4 3 717,7 6 745,3 6 815,3 6 876,6 6 935,0 7 016,7 6 781,3 6 851,3 6 912,6 6 971,0 6 822,3 6 892,3 6 953,6 6 866,7 6 936,7 496,62 544,67 611,94 475,39 525,84 573,89 506,93 557,38 647,88 705,54 755,99 804,04 871,31 673,58 731,24 781,69 829,74 897,01 702,80 760,46 810,91 858,96 734,34 792,00 842,45 1 261,20 1 318,86 1 369,31 1 417,36 1 484,63 1 286,90 1 344,56 1 395,01 1 443,06 1 316,12 1 373,78 1 424,23 1 347,66 1 405,32 No L 238 /30 Official Journal of the European Communities 1 . 9 . 90 l \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece - Dr Ireland £ Irl Portugal Esc 7100 C)  100 kg   7101 (1 )  \   \ 7102 C)    7103  \   7104 0    7105 0)    7106 C)  l   \ 7107 0)  _  \ 7108 O  l   \ 7109 I     \ 7110 o    \ 7111 I  l   7112 / 1\    l 7113 0 L  \   l 7115 O L    \ 7116 O  l   l 7117 C)  '   l 7120 o  882,1  \ 7121 (') \  952,1  7122 0  1 013,4  \ 7123 O  1 071,8  l 7124 o 1 153,5  1 7125 0  918,1  7126  988&gt;1  7127 o I  1 049,4  7128 C) \  1 107,8  \ 7129  1 189,5  \\ 7130 0  959,1  7131 o \  1 029,1  li 7132  1 090,4  7133 0 \  1 148,8  7135 \  1 003,5  li 7136 o \  1 073,5  7137 o  1 134,8  II 7140 (l) \  2 175,7  7141 ( 1) \ l 2 245,7  il 7142 0 \ 508,86 2 307,0  7143 0 \ 556,91 2 365,4  II 7144 o l 624,18 2 447,1  7145 O \  2 211,7  \ 7146 0) \ 484,11 2 281,7  7147 0 \ 534,56 2 343,0  \ 7148 ( 1 )\ 582,61 2 401,4  7149 (l) 649,88 2 483,1  7150 I 2 252,7 1 . 9 . 90 Official Journal of the European Communities No L 238 /31 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7151 C) 513,33 I  100 kg 2 322,7  7152 C) 563,78 2 384,0  \ 7153 C) 611,83 2 442,4  \ 7155 487,21 2 297,1  7156 O 544,87 2 367,1  \ 7157 595,32 2 428,4  Il 7160 o 685,82 3 700,3  7161 ( l) 743,48 3 770,3  7162 0 793,93 3 831,6  7163 o 841,98 3 890,0  \ 7164 o 909,25 3 971,7  7165 C) 711,52 \ 3 736,3  7166 0) 769,18 3 806,3  7167 o 819,63 3 867,6  7168 C) 867,68 3 926,0  7169 (') 934,95 \ 4 007,7  7170 (') 740,74 l 3 777,3  7171 (') 798,40 3 847,3  \ 7172 0) 848,85 \ 3 908,6  \ 7173 896,90 3 967,0  \ 7175 772,28 l 3 821,7  \ 7176 C) 829,94 3 891,7  \ 7177 C) 880,39 3 953,0  \ 7180 C) 1 299,14 6 980,6  \ 7181 o 1 356,80 7 050,6  l 7182 0) 1 407,25 - 7 111,9  l 7183 C) 1 455,30 7 170,3  7185 o 1 324,84 l 7 016,6  \ 7186 C) 1 382,50 7 086,6  l 7187 C) 1 432,95 l 7 147,9  7188 C) 1 481,00 \ 7 206,3  7190 1 354,06 7 057,6  7191 e&gt; 1 411,72 7 127,6  7192 C) I 1 462,17 7 188,9  7195 C) 1 385,60 \ 7 102,0  7196 o 1 443,26 l 7 172,0  7200  \ 1 583,3  7201 C)  l 1 653,3  l 7202 I  1 714,6  \ 7203 o  1 773,0  \ 7204 511,68 \ 1 854,7  - \ 7205 o  1 619,3  l 7206 h  I 1 689,3  l 7207 C)  1 750,6  . \ 7208 0 l 470,11 . 1 809,0 No L 238/32 Official Journal of the European Communities 1 . 9 . 90 Positive Negative CN code Tabe Additionalcod&lt;- Notes Germany DM Nether ­ lands F1 Spam Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 100 kg - 537,38 499,33 482,82 689,20 746,86 797.31 845,36 912,63 714,90 772,56 823,01 871,06 938,33 744,12 801,78 852,23 900,28 775,66 833.32 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 7321 0) C) C) C) (') 0) C) C) 0) o o o 0 e&gt; o o o o e&gt; o o O o o o (l) o o o 1 890,7 1 660,3 1 730,3 1 791,6 1 850,0 1 704,7 1 774,7 1 836,0 1 748,9 1 818,9 3 750,9 3 820,9 3 882,2 3 940,6 4 022,3 3 786,9 3 856,9 3 918,2 3 976,6 4 058,3 3 827,9 3 897,9 3 959,2 4 017,6 3 872,3 3 942,3 2 108,2 2 178,2 2 239,5 2 297,9 2 379,6 2 144,2 2 214,2 2 275,5 2 333,9 2 415,6 2 185,2 2 255,2 2 316,5 2 374,9 2 229,6 2 299,6 2 360,9 2 273,8 2 343,8 489.83 537,88 605,15 465,08 515,53 563,58 630,85 494,30 544,75 592,80 468,18 525.84 576,29 499,74 557,40 1 . 9 . 90 Official Journal of the European Communities No L 238 /33 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7360 O 739,79  100 kg  4 064,7  II 7361 C) 797,45 4 134,7   li 7362 e&gt; 847,90 4 196,0  || 7363 C) 895,95 4 254,4  Il 7364 C) \ 963,22 4 336,1  Il 7365 765,49 4 100,7  II 7366 C) 823,15 4 170,7  II 7367 873,60 4 232,0  II 7368 C) 921,65 4 290,4  II 7369 C) 988,92 4 372,1  II 7370 794,71 4 141,7  7371 C) \ 852,37 4 211,7  7372 o I 902,82 4 273,0  7373 950,87 4 331,4  7375 o 826,25 4 186,1  7376 O 883,91 4 256,1  7378 857,81 4 230,3  l 7400 e&gt; L 474,61 2 627,9  7401 C) 532,27 2 697,9  7402 C) 582,72 2 759,2  7403 o 630,77 2 817,6  7404 0 698,04 2 899,3  7405 0 500,31 2 663,9  7406 557,97 2 733,9  7407 C) 608,42 2 795,2  7408 C) 656,47 2 853,6  7409 723,74 2 935,3  7410 C) 529,53 2 704,9  7411 587,19 2 774,9  7412 637,64 2 836,2  7413 C) 685,69 2 894,6  7415 561,07 2 749,3  7416 (') 618,73 2 819,3  I 7417 669,18 2 880,6  7420 592,63 2 793,5  \ 7421 650,29 2 863,5  7460 0 781,75 4 332,3  \ 7461 839,41 4 402,3  7462 0 889,86 4 463,6  7463 o 937,91 4 522,0  7464 1 005,18 4 603,7  7465 o 807,45 4 368,3  I 7466 865,11 4 438,3  7467 (') 915,56 4 499,6  7468 963,61 4 558,0 No L 238 /34 Official Journal of the European Communities 1 . 9 . 90 \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 ' Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7470 836,67 I  100 kg  4 409,3  ' 7471 0 894,33 4 479,3  \ 7472 0 944,78 4 540,6  l 7475 o 868,21 \ 4 453,7 I  \ 7476 0 925,87 l 4 523,7  7500 o 542,14 3 037,8 l  \ 7501 C) 599,80 3 107,8 l  7502 0 650,25 3 169,1  \ 7503 (1 ) I 698,30 l 3 227,5 l  7504 765,57 l 3 309,2  \ 7505 : 567,84 3 073,8  \ 7506 0 625,50 l 3 143,8 l  l 7507 0) 675,95 3 205,1  l 7508 C) 724,00 3 263,5 l  7509 0 791,27 3 345,2  \ 7510 \ 597,06 l 3 114,8  \ 7511 o 654,72 l 3 184,8 l  7512 C) 705,17 3 246,1 l  \ 7513 753,22 3 304,5  \ 7515 0) 628,60 3 159,2  \ 7516 C) 686,26 3 229,2  7517 o \ 736,71 l 3 290,5 l  7520 C) \ 660,16 3 203,4 l  \ 7521 \ 717,82 3 273,4 l  Il 7560 \ 814,43 4 571,9  \\ 7561 0) 906,65 4 826,7 l  7562 C) 922,54 - 4 703,2  7563 C) 970,59 4 761,6  II 7564 C) \ 1 037,86 4 843,3  7565 0 \ 840,13 l 4 607,9 l  li 7566 0 \ 897,79 4 677,9 l  7567 C) \ 948,24 4 739,2  li 7568 (') 996,29 4 797,6  7570 o \ 869,35 4 648,9  7571 C) \ 927,01 4 718,9  7572 o \ 977,46 4 780,2  \ 7575 \ 900,89 4 693,3  \ 7576 \ 958,55 4 763,3  7600 (9 \ 798,69 4 585,0 l  || 7601 \ 856,35 4 655,0  li 7602 p 906,80 l 4716,3  \ 7603 C) p 954,85 4 774,7 l  7604 (') I 1 022,12 l 4 856,4  \\ 7605 I 824,39 l 4 621,0  \ 7606 882,05 4 691,0 1 . 9 . 90 Official Journal of the European Communities No L 238 /35 Positive Negative CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs France FF Portugal Esc Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Denmark Dkr Italy Lit Greece Dr Ireland £ Irl 100 kg(9 (3 (9 (9 932,50 980,55 1 047,82 853,61 91 1,27 961,72 1 009,77 885,15 942,81 916,71 897,38 955,04 1 005,49 1 053,54 923,08 980,74 1 031,19 1 079,24 952,30 1 009,96 1 060,41 983,84 1 041,50 796,77 854,43 904.88 952,93 822,47 880,13 930,58 978,63 851,69 909,35 959, 80 ' 883,23 940.89 1 024,41 1 082,07 1 132,52 1 050,11 1 107,77 1 158,22 1 079,33 1 136,99 4 752,3 4 810,7 4 892,4 4 662,0 4 732,0 4 793,3 4 851,7 4 706,4 4 776,4 4 750,6 5 285,7 5 355,7 5 417,0 5 475,4 5 321,7 5 391,7 5 453,0 5 511,4 5 362,7 5 432,7 5 494,0 5 407,1 5 477,1 4 942,1 5 012,1 - 5 073,4 5 131,8 4 978,1 5 048,1 5 109,4 5 167,8 5 019,1 5 089,1 5 150,4 5 063,5 5 133,5 6 354,2 6 424,2 6 485,5 6 390,2 6 460,2 6 521,5 6 431,2 6 501,2 7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 7747 7750 7751 7758 No L 238/36 Official Journal of the European Communities 1 . 9 . 90 Positive Negative CN code fable Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs /Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 100 kg - i t i t i 1 252,06 1 309,72 1 360,17 1 277,76 1 335,42 O O 7 766,2 7 836,2 7 897,5 7 802,2 7 872,2 812,4 882,4 7 843,2 7 913,2 2 106,0 2 176,0 9 178,3 9 248,3 9 214,3 9 284,3 3 630,6 3 700,6 1 306,98 1 364,64 480,83 538,49 1 479,71 1 537,37 1 505,41 1 563,07 765,90 823,56 O C) C) C) C) O 7759 7760 7761 7762 7765 7766 7768 7769 7770 7771 7778 7779 7780 7781 7785 7786 7788 7789 7798 7799 7800 7801 7802 7805 7806 7807 7808 7809 7810 7811 7818 7819 7820 7821 7822 7825 7826 7827 7828 7829 7830 7831 7838 7840 7841 1 796,78 1 854,44 1 904,89 1 822,48 1 880,14 1 930,59 (') C) 9 609,7 9 679,7 9 741,0 9 645,7 9 715,7 9 777,0 1 047,7 1 117,7 9 686,7 9 756,7 2 341,3 2 411,3 9 845,0 9 915,0 9 976,3 9 881,0 9 951,0 10 012,3 3 865,9 3 935,9 9 922,0 9 992,0 3916,5 1 851,70 1 909,36 518,77 576,43 1 834,72 1 892,38 1 942,83 1 860,42 1 918,08 1 968,53 803,84 861,50 1 889,64 1 947,30 807,22 1 I 1 1 1 1 i i i I i t i i i 1 . 9 . 90 Official Journal of the European Communities No L 238/37 Positive Negative CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Germany DM Spain Pta Portugal Esc  100 kg - 602,0 660,4 742,1 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 7904 7905 7906 7907 7908 (') C) C) O C) C) O C) C) o C) o C) o o 0 C) (') C) C) C) C) o 0) C) (l) o o 0) o C) 638.0 696,4 778.1 617.7 679.0 737,4 662.1 723.4 636,3 706,3 784.5 854,5 915.8 974.2 1 055,9 820,5 890,5 951,8 1 010,2 1 091,9 861,5 931,5 992.8 1 051,2 905.9 975,9 1037,2 950,1 1 020,1 1 098,3 1 168,3 1 229,6 1 288,0 1 369,7 1 134,3 1 204,3 1 265,6 1 324,0 No L 238 /38 Official Journal of the European Communities 1 . 9 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc Spain PtaDM 100 kg - 476,37 502,07 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 7971 7972 7973 7975 7976 0 C) o 0 o o 0 o o o 0 C) o O C) 0) C) 0 0 o C) O o o C) C) C) o C) 1 405,7 - 1 175,3 1 245,3 1 306,6 1 365,0 1 219,7 1 289,7 1 351,0 1 263,9 1 333,9 1 568,9 1 638,9 1 700,2 1 758,6 1 840,3 1 604,9 1 674,9 1 736,2 1 794,6 1 876,3 1 645,9 1 715,9 1 777,2 1 835,6 1 690,3 1 760,3 1 821,6 1 734,5 1 804,5 2 275,0 2 345,0 2 406,3 2 464,7 2 546,4 2 311,0 2 381,0 2 442,3 2 500,7 2 582,4 2 352,0 2 422,0 2 483,3 2 541,7 2 396,4 2 466,4 474,88 522,93 590,20 500,58 548,63 615,90 479,35 529,80 577,85 510,89 1 . 9 . 90 Official Journal of the European Communities No L 238/39 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996 (') C) C) C) C) 0 0 C) C) C) 0 561,34 484,79 542,45 569,12 626,78 677,23 725,28 792,55 594,82 652,48 702,93 750,98 624,04 681,70 732,15 655,58 713,24  100 kg  2 527,7 2 440,6 2 510,6 3 530,1 3 600,1 3 661,4 3 719,8 3 801,5 3 566,1 3 636,1 3 697,4 3 755,8 3 607,1 3 677,1 3 738,4 3 651,5 3 721,5 I Amounts to be deducted  51xx 52xx 53xx 54xx 55xx 56xx 570x 571x 572x 573x 574x 5750 5751 5760 5761 5762 5765 5766 5770 5771 5780 5781 5785 5786 579x 18,87 39,90 63,84 88,24 125,83 182,46 283,12 283,12 396,37 396,37 509,62 509,62 509,62 622,87 622,87 622,87 622,87 622,87 622,87 622,87 736,12 736,12 736,12 736,12 18,87 i 111,1 234,8 375,7 519,3 740,6 1 073,9 1 666,4 1 666,4 2 332,9 2 332,9 2 999,4 2 999,4 2 999,4 3 666,0 3 666,0 3 666,0 3 666,0 3 666,0 3 666,0 3 666,0 4 332,5 4 332,5 4 332,5 4 332,5 : 111,1 No L 238/40 Official Journal of the European Communities 1:9. 90 IIII Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  5808 5809 5818 5819 582x 5830 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x 18,87 18,87 18,87 18,87 18,87 18,87 18,87 39,90 39,90 39,90 63,84 63,84 88,24 88,24 125,83 125,83 182,46 182,46 283,12 283,12  100 kg  111,1 111,1 111,1 111,1 111,1 111,1 111,1 234,8 234,8 234,8 375,7 375,7 519,3 519,3 740,6 740,6 1 073,9 1 073,9 1 666,4 1 666,4 ' Amounts to be deducted 61xx 14,56 82,7 62xx l 30,79 174,9 63xx I 49,26 279,8 64xx I 68,09 386,8 65xx \ 97,10 551,6 66xx l 140,79 799,8 670x \ 218,47 1 241,1 671x l 218,47 1 241,1 672x \ 305,86 1 737,6 673x II 305,86 1 737,6 674x II 393,25 2 234,0 6750 II 393,25 2 234,0 6751 393,25 2 234,0 6760 II 480,64 2 730,5 6761 480,64 2 730,5 6762 480,64 2 730,5 6765 480,64 2 730,5 6766 480,64 2 730,5 6770 480,64 2 730,5 6771 I 480,64 2 730,5 6780 568,03 3 226,9 6781 \ 568,03 3 226,9 1 . 9 . 90 Official Journal of the European Communities No L 238/41 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1 |1 I  100 kg   Il 6785 l 568,03 3 226,9  6786 \ 568,03 3 226,9  679x \ 14,56 82,7  Il 6808 \ 14,56 82,7  6809 \ 14,56 82,7  6818 14,56 82,7  Il 6819 l 14,56 82,7  682x \ 14,56 82,7  Il 6830 14,56 82,7  \ 6831 \ 14,56 82,7  \ 6838 30,79 174,9  684x \ 30,79 174,9  685x l 30,79 174,9  686x \ 49,26 279,8  687x I 49,26 279,8  \ 690x \ 68,09 386,8  69 lx \ 68,09 386,8  l 694x I 97,10 551,6  \ 695x T \ 97,10 551,6  \ 696x l 140,79 799,8  \ 697x I 140,79 799,8  l 698x I 218,47 1 241,1  699x 218,47 1 241,1 (*) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products , by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (GJ No L 122, 14 . 5. 1990 , p. 48) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum or the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or .galactose is found to be present among the sugars, then the amount of glucose equal to that or galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 238/42 Official Journal of the European Communities 1 . 9. 90 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1509 10 10 1509 10 90 1509 90 00 1510 00 10 1510 00 90 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738  100 kg  1 756,5 1 756,5 1 229,8 1 944,8 1 418,1 1 418,1 1 932,1 1 405,4 1 405,4 743,7 743,7 217,0 907,3 380,6 380,6 1 . 9 . 90 Official Journal of the European Communities No L 238 /43 ANNEX II Monetary coefficients Products Member States I Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain - Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector   1,023 1,023 1,023 1,017     1,157 1,157 1,026 1,026 1,079 1,157 1,026 1,157 1,026 1,044  0,963 0,969 0,973 0,973 0,969 0,973 0,969 0,973  No L 238/44 Official Journal of the European Communities 1 . 9 . 90 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance A Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 1 September 1990 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Spain Sugar Olive oil 0,847903 0 1 October 1990 1 November 1990 United Kingdom Olive oil 0 1 November 1990 Greece Olive oil 0 1 November 1990  Portugal Olive oil 0 1 November 1990 B Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 1 September 1990 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Greece Beef and veal Milk and milk products Eggs and poultry 0,289758 0,289758 0 The beginning of the 1991 /92 marketing year for the sectors con ­ cerned